EXHIBIT 10.2

 

SECOND AMENDMENT TO

AMENDED AND RESTATED OPERATING AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED OPERATING AGREEMENT (this
“Amendment”) is dated as of June 1, 2005 and entered into by and among the
Members of BSST LLC, a Delaware limited liability company (the “Company”), and
is made with reference to that certain Amended and Restated Operating Agreement,
dated as of May 30, 2001 and amended on November 13, 2001 (the “First
Amendment”) (as amended, the “Operating Agreement”), by and among the Members.
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Operating Agreement.

 

RECITALS

 

WHEREAS, the Members desire to revise certain provisions of the Operating
Agreement, including with respect to the Milestone, the Option Plan and the
additional Capital Contributions.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1. STOCK OPTION EXERCISE AND UPDATE OF EXHIBIT A

 

The Initial Class A Member Options were granted to Dr. Lon Bell (“Bell”), the
sole Class A Member, on May 30, 2001. The Initial Class A Member Options gave
Bell the right, upon the achievement of certain “Milestones,” to purchase
Fifty-Eight Thousand Eight Hundred Twenty-Four (58,824) Class A Common Units of
the Company (the “Option Units”) at an exercise price of $0.32 per Option Unit.
Originally, such “Milestones” were those attached to the Operating Agreement as
in effect on the date of the grant of the Initial Class A Member Options. At a
meeting of the Company’s Board of Directors (the “Board”) on December 29, 2003,
the Board (a) revised the Milestones used to determine whether the Initial Class
A Member Options have vested to reflect a change in the focus of the Company’s
business, and (b) determined that the revised Milestones had been met and that,
as a result, the right to exercise the Initial Class A Member Options had vested
in Bell. On June 30, 2004, Bell exercised his right under the Initial Class A
Member Options to purchase all of the Option Units at an exercise price of $0.32
per Option Unit, and delivered to the Company payment of $18,824. As a result of
Bell’s exercise of the Initial Class A Member Options, the number of Units held
by Bell has increased.

 

Exhibit A to the Operating Agreement sets forth each Member’s name, address,
paid in capital, percentage ownership and number of Units held. Section 3.3 of
the Operating Agreement provides that “The Board shall cause Exhibit A to be
maintained and updated from time to time, as necessary, including in order to
reflect the admission of Members and the issuance of Units in accordance with
the terms of this Agreement.” The Members have agreed to act in place of the
Board to update Exhibit A to the Operating Agreement to reflect (a) Bell’s



--------------------------------------------------------------------------------

exercise of the Initial Class A Member Options, (b) a change in Amerigon’s
address, and (c) total paid in capital to date. Accordingly, Exhibit A of the
Operating Agreement is hereby deleted in its entirety and replaced with the new
Exhibit A attached hereto.

 

Section 2. REVISED MILESTONES FOR ANTI-DILUTION PURPOSES

 

Section 4.1 of the Operating Agreement provides that “After a Majority in
Interest of the Series A Preferred Units has reasonably determined that the
Milestone has been achieved by the Company, [Bell] shall be entitled to receive
[certain anti-dilution rights.]”

 

The Operating Agreement defines “Milestone” as “the Milestones described on
Exhibit B attached hereto.” The First Amendment deleted and replaced the
original Exhibit B with a revised Exhibit B. As noted in Section 1 above, the
Board used a further revised set of Milestones to determine whether the right to
exercise the Initial Class A Member Options had vested in Bell (the “Revised
Milestones”). On May 19, 2004, the Board of Directors of Amerigon Incorporated
(“Amerigon” and the “Amerigon Board”), the sole Series A Member, agreed that the
Revised Milestones should also be used for purposes of determining whether Bell
is entitled to receive the anti-dilution rights described in Section 4.1. At
that same meeting, the Amerigon Board also determined that the Revised
Milestones had been achieved by the Company and, as a result, Bell is entitled
to receive the anti-dilution rights described in Section 4.1 of the Operating
Agreement.

 

Accordingly, the current Exhibit B to the Operating Agreement is hereby deleted
and replaced, in its entirety, with the new Exhibit B attached hereto. Amerigon
hereby acknowledges that it has determined, pursuant to the provisions of
Section 4.1, that the Milestone has been achieved by the Company. Furthermore,
the Members acknowledge that no New Securities were issued or sold by the
Company from the Effective Date through the date of this Amendment and, as a
result, the Class A Member is not entitled to receive any additional Class A
Common Units as of the date of this Amendment pursuant to the terms of the
proviso in Section 4.1. Nothing herein, however, shall be deemed to limit the
Class A Member’s right to receive, upon the issuance and sale of New Securities
after the date hereof, additional Class A Common Units in accordance with the
provisions of Section 4.1 of the Operating Agreement.

 

Section 3. ANTI-DILUTION PROTECTION

 

The following language is hereby added to the end of the introductory paragraph
of Section 4.1:

 

“In the event any New Securities that triggered the issuance of additional Class
A Common Units to the Class A Member pursuant to the previous sentence are
repurchased by the Company pursuant to Section 15.10 below, such additional
Class A Common Units will be immediately surrendered to the Company by the Class
A Member for no consideration.”



--------------------------------------------------------------------------------

Section 4. DEFINITION OF NEW SECURITIES

 

The definition of “New Securities” in the Operating Agreement is hereby amended
such that item (iv) therein reads, in its entirety, as follows:

 

“(iv) the Initial Class A Member Options;”

 

Section 5. ADDITIONAL FUNDING REQUIREMENT

 

The second sentence of Section 3.5(a)(ii) in the Operating Agreement is hereby
deleted and replaced, in its entirety, with the following sentence:

 

“Such additional funding from the Series A Member may, at the option of the
Series A Member, be in the form of additional Capital Contributions contributed
to the Company in exchange for additional Series A Preferred Units issued at the
Fair Market Value thereof or be in the form of debt evidenced by a promissory
note in a form agreed to by the Series A Member and the Company. Notwithstanding
the foregoing, however, from and after the date on which the aggregate
additional funding provided to the Company by the Series A Member pursuant to
this Section 3.5(a)(ii) in the form of debt equals $2,000,000, no more than 50%
of any further funding provided to the Company by the Series A Member pursuant
to this Section 3.5(a)(ii) may be in the form of debt.”

 

The Members acknowledge that, as of the date of this Amendment, Amerigon, as the
sole Series A Member, has provided the Company a total of $1,431,828, (the
“Funded Amount”) pursuant to the provisions of Section 3.5(a)(ii) of the
Operating Agreement. Amerigon hereby elects to receive a promissory note from
the Company in respect of such funding. Furthermore, the Members have agreed
that, in order to facilitate additional funding by Amerigon which Amerigon will
elect to be in the form of debt, the promissory note to be issued by the Company
evidencing the Funded Amount should be a revolving promissory note with a
maximum outstanding balance of $1,500,000. The Members hereby approve the
issuance of a promissory note in the form of Exhibit C by the Company in favor
of Amerigon; furthermore, the Members agree that should Amerigon elect to treat
any future additional funding as debt, then subject to and in accordance with
the terms of Section 3.5(a)(ii) of the Operating Agreement, such additional debt
will be evidenced by a promissory note in a form substantially similar to that
set forth on Exhibit C (or, at the option of the Company, such additional debt
plus the total amount of debt then outstanding under all promissory notes issued
pursuant to Section 3.5(a)(ii) shall be consolidated into one new promissory
note in a form substantially similar to that set forth in Exhibit C).

 

Section 6. PRIORITY AND RETURN OF CAPITAL

 

The reference in Section 3.8 of the Operating Agreement to “Series B Preferred
Units” is hereby deleted and replaced with a reference to “Series A Preferred
Units.”



--------------------------------------------------------------------------------

Section 7. OPTION PLAN

 

The first sentence of Section 7.4 of the Operating Agreement is hereby deleted
and replaced in its entirety by the following:

 

“The Company will not, without the approval of the Board, issue any Units, or
grant an option or rights to subscribe for, purchase or acquire any Units, to
any employee, officer or director of the Company or a subsidiary except for the
issue of up to 120,001 Class B Common Units under the BSST LLC Option Plan.”

 

The following definition is hereby added to the Operating Agreement:

 

“BSST LLC Option Plan” shall mean the BSST LLC Option Plan set forth on Exhibit
D hereto, as the same may be amended or restated from time to time by the Board.

 

The Exhibit D attached hereto is hereby added to the Operating Agreement.

 

Section 8. CURRENT BOARD COMPOSITION

 

The Members acknowledge that the Board currently consists of the following
individuals:

 

Dr. Lon Bell – designee of the Class A Member;

Oscar B. Marx – designee of the Series A Member; and

John Clark – designee of the Series A Member.

 

Section 6.2(a) of the Operating Agreement provides that the Board shall consist
of five members, one designated by the Class A Member, three designated by the
Series A Member and one prominent figure in thermoelectrics recommended by the
Class A Member and approved by the majority of the Directors not designated by
the Class A Member. The Members acknowledge that there are presently two
vacancies on the Board and that, at any time, a Member may call a special
meeting for the purposes of electing a Director to fill any such vacancy,
subject to and in accordance with the provisions of Section 6.2(d) of the
Operating Agreement.

 

Section 9. REPURCHASE RIGHTS

 

The following language is hereby added to the end of Section 15.1:

 

“; provided, however, that any Member (other than the Class A Member) who
received any of his or her Units in the form of a grant from, or by exercising
an option granted by, the Company in connection with such Member’s employment or
consulting arrangement with the Company (an “Employee Member”) shall only be
permitted to transfer his or her Units in accordance with Sections 15.3, 15.6
(but excluding Section 15.6(iv)), 15.9 or 15.10 (and in the case of any such
transfer pursuant to Section 15.6(ii) or (iii), the recipient of such Units will
be deemed to be an Employee Member for purposes of this Agreement).”



--------------------------------------------------------------------------------

The following Section 15.10 is hereby added to the Operating Agreement:

 

“Section 15.10 Repurchase of Units Held By Terminated Employee Members. If the
employment or consulting arrangement of any Employee Member with the Company
terminates, the Company shall have the option to purchase, and to require such
Employee Member (the “Terminated Party”) to sell to the Company, all or part of
the Units then owned by the Terminated Party. The Company may exercise such
option only within 90 days of the date of such termination (the “Termination
Date”) by giving written notice to the Terminated Party. The purchase price per
Unit payable for any Units purchased under this Section 15.10 shall be equal to
Fair Market Value. The closing of any purchase and sale under this Section 5.10
shall be held at the principal offices of the Company on a date specified by the
Company not later than 30 days after the date of its notice. At such closing,
the applicable seller(s) shall deliver one or more certificates representing the
Units to be purchased, duly endorsed for transfer. The Units delivered by the
seller(s) shall be free and clear of any liens, claims or Encumbrances, and the
seller(s) shall so represent and warrant, and further represent and warrant that
it is the record and beneficial owner of such Units. Notwithstanding anything to
the contrary set forth in this Agreement, (A) the Company shall be permitted, at
its option, to reach any alternative agreement with any Employee Member
concerning the purchase of such Employee Member’s Units and (B) the Company, in
its sole discretion, shall have the right to assign any of its rights, and
delegate any of its obligations, to purchase any Units to any Member.”

 

Section 10. COVENANTS NOT TO COMPETE

 

The following language is hereby added to the end of Section 17.15:

 

“Each Class B Member hereby covenants with the Company and each other Member
that so long as such Class B Member is a Member of the Company and for a period
of eighteen months thereafter, such Class B Member shall not, directly or
indirectly, through an Affiliate or otherwise, within 50 miles of any
established business office of the Company, or elsewhere where the Company
conducts its business, (a) enter into any agreement or understanding, written or
oral, relating to the services of any employee of the Company, or (b) solicit
the business of, enter into any agreement, written or oral, or otherwise deal
with the customers of the Company who were such at the time such Class B Member
was a Member of the Company. Each Class B Member hereby further covenants with
the Company and each other Member that so long as such Class B Member is a
Member of the Company and at all times thereafter, such Class B Member shall
not, directly or indirectly, through an Affiliate or otherwise, use or disclose
in any manner any confidential information of the Company.”



--------------------------------------------------------------------------------

Section 11. REPRESENTATIONS AND WARRANTIES

 

In order to induce the parties to enter into this Amendment, each party hereby
represents and warrants to each other party that:

 

(a) such party has all requisite power and authority to enter into this
Amendment and to carry out the transactions contemplated by, and perform its
obligations under, the Operating Agreement as amended by this Amendment (the
“Amended Agreement”);

 

(b) the execution and delivery of this Amendment and the performance of the
Amended Agreement have been duly authorized by all necessary action on the part
of such party;

 

(c) the execution and delivery by each party of this Amendment and the
performance by each party of the Amended Agreement do not and will not (i)
violate any provision of any law or any governmental rule or regulation
applicable to such party, the organizational documents, if any, of such party or
any order, judgment or decree of any court or other agency of government binding
on such party, (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any contractual obligation of
such party, (iii) result in or require the creation or imposition of any lien
upon any of the properties or assets of such party, or (iv) if applicable,
require any approval of stockholders or members, other than consents that have
been obtained, or any approval or consent of any person under any contractual
obligation of such party;

 

(d) the execution and delivery by each party of this Amendment and the
performance by such party of the Amended Agreement do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any federal, state or other governmental authority or regulatory
body; and

 

(e) this Amendment and the Amended Agreement have been duly executed and
delivered by such party and are the legally valid and binding obligations of
such party enforceable against such party in accordance with their respective
terms, except as my be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

 

Section 12. MISCELLANEOUS

 

A. Reference to and Effect on the Operating Agreement.

 

(i) Except as specifically amended by this Amendment, the Operating Agreement
shall remain in full force and effect and is hereby ratified and confirmed.

 

(ii) The execution, delivery and performance of this Amendment shall not, except
as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy under, the Operating Agreement
by any Member.



--------------------------------------------------------------------------------

B. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute part of this
Amendment for any other purpose or be given any substantive effect.

 

C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.

 

D. Effectiveness. This Amendment shall become effective upon the execution of
counterparts hereof by all of the Members.

 

E. Counterparts. This Amendment may be executed in one or more counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.

 

F. Officer Authority. Any officer of BSST is hereby authorized and directed to
take any and all action he or she deems necessary and appropriate to effectuate
the terms of this Amendment and the Operating Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

AMERIGON INCORPORATED,

as the sole Series A Member

By:

 

/s/ Daniel R. Coker

--------------------------------------------------------------------------------

   

Daniel R. Coker,

President and CEO

DR. LON E. BELL,

as the sole Class A Member

/s/ Dr. Lon E. Bell

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A

 

Capital Contributions

 

Member’s Name and Address

--------------------------------------------------------------------------------

   Paid In Capital*


--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

    Number of Units


--------------------------------------------------------------------------------

Series A Preferred Members

                 

Amerigon Incorporated

500 Town Center Dr., Suite 200

Dearborn, MI 48126-2716

   $ 2,000,000    100 %   2,000 Series A

Class A Common Members

                 

Dr. Lon E. Bell

c/o BSST LLC 5462

Irwindale Boulevard Irwindale, CA 91706

   $ 61,725    100 %   158,824 Class A

Class B Common Members

                 

None.

                 

--------------------------------------------------------------------------------

* Amounts reflect original paid in capital on May 30, 2001, the date of the
Amended and Restated Operating Agreement, of $2,000,000 for Amerigon
Incorporated and $42,901 for Dr. Lon E. Bell, increased by additional capital
contributions made to date and decreased by capital distributions made to date.
The Members acknowledge that the Exhibit A originally attached to the Operating
Agreement incorrectly stated that Dr. Bell’s original capital contribution was
$50,000 rather than his actual original contribution of $42,901.



--------------------------------------------------------------------------------

EXHIBIT B

 

Milestones

 

Below are the broad milestones that, if achieved by January 2003 in the case of
the first milestone and by December 2003 in the case of the second milestone,
(1) demonstrate significant advancement in thermoelectric technology and (2)
represent an application with revenue potential that is a multiple of the
initial $2,000,000 capital investment in BSST.

 

  1. Demonstrate a minimum of 30% improvement in Coefficient of Performance in
cooling, when compared to best practice thermoelectric systems from Ferrotec,
Marlow and Melcor (each recognized as a leader in thermoelectrics) as of January
2001 (“Base Time”).

 

  A. The improvement shall have a demonstrated theoretical basis and exhibit
mechanical differences when compared to Base Time devices that cause the
performance change.

 

  B. The improvement shall be demonstrated with both systems employing
thermoelectric materials with the same Z (thermoelectric coefficient of
performance) and at the same temperature change, ambient temperature and cooling
power output.

 

  2. Develop strong business foundations for BSST and continue successful
development of TED technology by meeting the following objectives:

 

  A. Achieve a product development agreement with Visteon for automotive
applications of BSST TED technology that funds BSST automotive development costs
in 2003-2004.

 

  B. Qualify as a 2nd tier supplier and achieve funding support for DARPA
contract on power generation using TED technology.

 

  C. Continue to develop TED power generation intellectual property and achieve
patent application and patent pending status for key concepts.



--------------------------------------------------------------------------------

EXHIBIT C

 

Form of Demand Revolving Note

 

$1,500,000

  June 1, 2005

 

FOR VALUE RECEIVED, BSST LLC (“Payor”) hereby promises to pay to the order of
AMERIGON INCORPORATED (“Payee”) the principal sum of One Million Five Hundred
Thousand Dollars ($1,500,000), or so much of said sum as has been advanced and
is then outstanding under this Note as shall be set forth on the attached Annex
I, as amended from time to time by the parties (but no less often than
quarterly). Payments of accrued interest at 5%, compounded annually, shall be
made on an annual basis from Payor to Payee, with the first such payment due on
December 31, 2004. Payor may, at its option which shall be exercised by
delivering written notice to Payor not less than 10 days prior to any required
payment date, elect to forego payment of any annual required interest payment
and instead add such amount to the total principal outstanding under this Note.
The total outstanding amount of this Note, including all principal and accrued
interest hereunder, will be due and payable in full at the demand of the Payee.
Subject to the terms and conditions of that certain Amended and Restated
Operating Agreement of Payor dated May 30, 2001, as amended on November 13, 2001
and on the date hereof (the “Operating Agreement”), advancements from Payee to
Payor under this Note shall be at the sole and absolute discretion of Payee.

 

Principal and interest on this Note shall be payable in lawful money of the
United States of America at such address as may be designated from time to time
by Payee.

 

Payor waives presentment, demand, protest, notice of protest and notice of
nonpayment, and consents to any extension or postponement of the time of
payment, or any other indulgence, or any substitution, exchange, or to the
addition or release of any party or person liable hereunder. No delay or
omission on the part of Payee in exercising any right hereunder shall operate as
a waiver of such right or of any other right hereunder, whether or not suit is
brought. A waiver on any one occasion shall not be construed to bar the
exercise, or to constitute a waiver, of any such right on any future occasion.

 

Payor shall pay all the costs and expenses of Payee or any other holder hereof
incurred in the collection of any amounts due hereunder, including reasonable
attorneys’ fees and court costs, whether or not litigation is commenced. The
rights and remedies of Payee or any other holder of this Note under this
paragraph shall be cumulative and shall be in addition to any other rights and
remedies that Payee or such other holder of this Note may have under this Note
or at law or in equity.

 

This Note may be prepaid in whole or in part at any time without penalty. Any
partial prepayment of this note shall first be applied against accrued interest
and then against principal and shall not extend or postpone the due date of any
future required payments or change or reduce the required payments.



--------------------------------------------------------------------------------

The rate of interest payable under the terms of this Note shall not exceed the
maximum amount allowed by law and should the rate of interest payable as
determined under any provision of this Note exceed such maximum rate allowed by
law, the rate of interest payable under the terms of this Note shall be
automatically reduced to the maximum rate allowed by law.

 

It is the desire and intent of Payor and Payee that the terms, provisions,
conditions, covenants, remedies and other obligations contained in this Note be
enforceable to the fullest extent permitted by law. If any term, provision,
condition, covenant, remedy, or other obligation of this Note or the application
thereof to any person or circumstances shall, to any extent, be construed to be
illegal, invalid or unenforceable, in whole or in part, then such term,
provision, condition, covenant, remedy, or other obligation shall be construed
in a manner so as to permit its enforceability under the applicable law to the
fullest extent permitted by law. In any case, the remaining terms, provisions,
conditions, covenants, remedies and obligations of this Note or the application
thereof to any person or circumstance, except those to which they have been held
illegal, invalid, or unenforceable, shall remain in full force and effect.

 

This Note is made in, and shall be construed in accordance with, the internal
laws of the State of Delaware without regard to conflict of laws principles.

 

PAYOR:

BSST LLC

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Annex I

 

Advancements and Payments

 

Transaction Date

--------------------------------------------------------------------------------

   Principal
Amount of
Advance


--------------------------------------------------------------------------------

   Principal
Amount
Paid


--------------------------------------------------------------------------------

   Principal
Balance
Outstanding


--------------------------------------------------------------------------------

Balance as of 6/1/05

   $ 1,431,828    N/A    $ 1,431,828



--------------------------------------------------------------------------------

EXHIBIT D

 

Option Plan

 

120,001 Class B Common Units

 

--------------------------------------------------------------------------------

 

BSST LLC

Option Plan

 

--------------------------------------------------------------------------------

 

JUNE 1, 2005



--------------------------------------------------------------------------------

BSST LLC

 

OPTION PLAN

 

1 THE PLAN.

 

1.1 Definitions.

 

Certain capitalized terms used herein are defined in Section 6.

 

1.2 Purpose.

 

The purpose of this Plan is to promote the success of the Company by providing
an additional means, through the grant of Awards, to attract, motivate, retain
and reward key employees, officers, and directors of the Company.

 

1.3 Administration and Authorization; Power and Procedure.

 

(a) Committee. This Plan shall be administered by, and all Awards to Eligible
Persons shall be authorized by, the Committee. Action of the Committee with
respect to the administration of this Plan shall be taken pursuant to a majority
vote or by unanimous written consent of its members.

 

(b) Plan Awards; Interpretation; Powers of Committee. Subject to the express
provisions of this Plan, the Committee shall have the authority:

 

(i) to determine eligibility to receive Awards;

 

(ii) to grant Awards to Eligible Persons, determine the conditions of such
Awards, determine the price at which such Awards will be offered, determine the
quantity of underlying Units to be offered in such Awards, determine the other
specific terms and conditions of such Awards consistent with the express limits
of this Plan, establish the installments (if any) in which such Awards shall
become exercisable or shall vest, or determine that no delayed exercisability or
vesting is required, and establish any events of reversion or termination of
such Awards;

 

(iii) to approve the forms of Award Agreements (which need not be identical
either as to type of award or among Participants);

 

(iv) to construe and interpret this Plan and any Award Agreements, further
define the terms used in this Plan, and prescribe, amend and rescind rules and
regulations relating to the administration of this Plan;



--------------------------------------------------------------------------------

(v) to cancel, modify, or waive the Company’s rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding Awards held by
Eligible Persons, subject to any required consent under Section 5.6;

 

(vi) to accelerate or extend the exercisability or extend the term of any or all
outstanding Awards; and

 

(vii) to make all other determinations and take such other action as
contemplated by this Plan or as may be necessary or advisable for the
administration of this Plan and the effectuation of its purposes.

 

(c) Binding Determinations. Any action taken by or inaction of the Company, the
Board or the Committee relating or pursuant to this Plan shall be within the
absolute discretion of that entity or body and shall be conclusive and binding
upon all persons. No member of the Board or Committee, or officer of the
Company, shall be liable for any such action or inaction of the entity or body,
of another person or, except in circumstances involving bad faith, of himself or
herself. Subject only to compliance with the express provisions hereof, the
Board and Committee may act in their absolute discretion in matters within their
authority related to this Plan.

 

(d) Reliance on Experts. In making any determination or in taking or not taking
any action under this Plan, the Committee or the Board, as the case may be, may
obtain and may rely upon the advice of experts, including professional advisors
to the Company. No director, officer or agent of the Company shall be liable for
any such action or determination taken or made or omitted in good faith.

 

(e) Delegation. The Committee may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Company.

 

1.4 Participation.

 

Awards may be granted by the Committee only to those persons that the Committee
determines to be Eligible Persons. An Eligible Person who has been granted an
Award may, if otherwise eligible, be granted additional Awards if the Committee
shall so determine.

 

1.5 Units Available for Awards.

 

(a) Unit Limits. The maximum number of Units that may be delivered pursuant to
all Awards granted under this Plan shall not exceed 120,001 Units (the “Unit
Limit”).

 

(b) Unit Reservation; Replenishment and Reissue of Unvested Options. No Award
may be granted under this Plan unless, on the date of grant, the sum of (i) the
maximum number of Units issuable at any time pursuant to such Award, plus (ii)
the number of Units that have previously been issued pursuant to Awards granted
under this Plan, other than reacquired units available for reissue consistent



--------------------------------------------------------------------------------

with any applicable limitations, plus (iii) the maximum number of Units that may
be issued at any time after such date of grant pursuant to Awards that are
outstanding on such date, does not exceed the Unit Limit. Units that are subject
to or underlie Awards which expire or for any reason are cancelled or
terminated, are forfeited, fail to vest, or for any other reason are not paid or
delivered under this Plan, as well as reacquired units, shall again, except to
the extent prohibited by law, be available for subsequent Awards under this
Plan. Except as limited by law, if an Award is settled only in cash, such Award
need not be counted against any of the limits under this Section 1.5.

 

1.6 Grant of Awards.

 

Subject to the express provisions of this Plan, the Committee shall determine
the number of Units subject to each Award, the price to be paid for the Units
and the other terms and conditions with respect to the Award. Each Award shall
be evidenced by an Award Agreement signed by the Company and, if required by the
Committee, by the Participant. It shall be a condition to each Unit Bonus and to
the exercise of each Option that the Participant sign a joinder to the Operating
Agreement of the Company; the form of such joinder will be determined by the
Committee.

 

1.7 Award Period.

 

Each Award and all executory rights or obligations under the related Award
Agreement shall expire on such date, if any, as shall be determined by the
Committee.

 

1.8 Limitations on Exercise and Vesting of Awards.

 

(a) Provisions for Exercise. The Committee shall determine when an Award is
exercisable. Once exercisable, an Award shall remain exercisable until the
expiration or earlier termination of the Award.

 

(b) Procedure. Any exercisable Award shall be deemed to be exercised when the
Secretary of the Company receives written notice of such exercise from the
Participant, together with any required payment made in accordance with Section
2.2.

 

(c) Fractional Units/Minimum Issue. Fractional Unit interests shall be
disregarded, but may be accumulated. The Committee, however, may determine in
the case of Eligible Persons that cash, other securities, or other property will
be paid or transferred in lieu of any fractional Unit interests. No fewer than
100 Units may be purchased on exercise of any Award at one time unless the
number purchased is the total number at the time available for purchase under
the Award.



--------------------------------------------------------------------------------

1.9 No Transferability.

 

(a) Limit on Exercise and Transfer. Unless otherwise expressly provided in (or
pursuant to) this Section 1.8, by applicable law and by the Award Agreement, as
the same may be amended, (i) all Awards are non-transferable and shall not be
subject in any manner to sale, transfer, anticipation, alienation, assignment,
pledge, encumbrance or charge; (ii) Awards shall be exercised only by the
Participant; and (iii) amounts payable or Units issuable pursuant to an Award
shall be delivered only to (or for the account of) the Participant.

 

(b) Exceptions. The Committee may permit Awards to be exercised by and paid to
certain persons or entities related to the Participant pursuant to such
conditions and procedures as the Committee may establish.

 

(c) Further Exceptions to Limits On Transfer. The exercise and transfer
restrictions in Section 1.9(a) shall not apply to:

 

(i) transfers to the Company, including pursuant to any “cashless exercise” that
may be authorized by the Committee.

 

(ii) the designation of a beneficiary to receive benefits in the event of the
Participant’s death or, if the Participant has died, transfers to or exercise by
the Participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution, or

 

(iii) if the Participant has suffered a Total Disability, permitted transfers or
exercises on behalf of the Participant by his or her legal representative.

 

2 OPTIONS.

 

2.1 Grants.

 

One or more Options may be granted under this Article 2 to any Eligible Person.

 

2.2 Option Price.

 

(a) Pricing Limits. The purchase price per Unit covered by each Option shall be
determined by the Committee at the time of the grant, but shall not be less than
100% of the Fair Market Value of the Unit on the date of grant.

 

(b) Payment Provisions. The purchase price of any Units purchased on exercise of
an Option granted under this Article 2 shall be paid in full at the time of each
purchase in one or a combination of the following methods: (i) in cash or by
electronic funds transfer; (ii) by check payable to the order of the Company;
(iii) by notice and third party payment in such manner as may be authorized by
the Committee; or (iv) by the delivery of Units already owned by the
Participant,



--------------------------------------------------------------------------------

provided, however, that the Committee may in its absolute discretion reject or
limit the Participant’s ability to exercise an Option by delivering such Units.
Units used to satisfy the exercise price of an Option shall be valued at their
Fair Market Value on the date of exercise.

 

(c) Other Terms. The Committee may designate other terms and conditions relating
to Awards of Options at the time of such award including, but not limited to,
vesting terms and expiration dates.

 

2.3 Cancellation and Regrant/Waiver of Restrictions.

 

Subject to Section 1.5 and Section 5.6, the Committee from time to time may
authorize, generally or in specific cases only, for the benefit of any Eligible
Person any adjustment in the number of Units subject to, the restrictions upon
or the term of, an Option granted under this Article 2 by cancellation of an
outstanding Option and a subsequent regranting of an Option, by amendment, by
substitution of an outstanding Option, by waiver or by other legally valid
means. Such amendment or other action may provide for a greater or lesser number
of Units subject to the Option, or provide for a longer or shorter vesting or
exercise period.

 

3 GRANTS OF UNIT BONUSES AND OTHER AWARDS.

 

3.1 Grants of Unit Bonuses.

 

The Committee may grant a Unit Bonus to any Eligible Person to reward
exceptional or special services, contributions or achievements, the value of
which shall be determined by the Committee, in the manner and on such terms and
conditions (including restrictions on such Units) as determined from time to
time by the Committee. The number of Units so awarded shall be determined by the
Committee. A Unit Bonus may be granted independently or in lieu of a cash bonus.

 

3.2 Other Terms.

 

The Committee may designate other terms and conditions relating to Awards of
Unit Bonuses at the time of such award including, but not limited to, vesting
terms.

 

4 EMPLOYMENT STATUS

 

4.1 No Guarantee of Award.

 

Status as an Eligible Person shall not be construed as a commitment that any
Award will be made under this Plan to an Eligible Person or to Eligible Persons
generally.

 

4.2 No Employment Contract.

 

Nothing contained in this Plan (or in any other documents related to this Plan
or to any Award) shall confer upon any Eligible Person or other Participant any
right to continue in the employ or other service of the Company or constitute
any contract or agreement of employment or other



--------------------------------------------------------------------------------

service, nor shall interfere in any way with the right of the Company to change
such person’s compensation or other benefits or to terminate the employment of
such person, with or without cause, but nothing contained in this Plan or any
document related hereto shall adversely affect any independent contractual right
of such person without his or her consent thereto.

 

5 OTHER PROVISIONS.

 

5.1 Plan Not Funded.

 

Awards payable under this Plan shall be payable in Units, and (except as
provided in Section 1.4(c)) no special or separate reserve, fund or deposit
shall be made to assure payment of such Awards. No Participant, Beneficiary or
other person shall have any right, title or interest in any fund or in any
specific asset (including Units, except as expressly otherwise provided) of the
Company by reason of any Award hereunder. Neither the provisions of this Plan
(or of any related documents), nor the creation or adoption of this Plan, nor
any action taken pursuant to the provisions of this Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company and any Participant, Beneficiary or other person. To the extent that a
Participant, Beneficiary or other person acquires a right to receive payment
pursuant to any Award hereunder, such right shall be no greater than the right
of any unsecured general creditor of the Company.

 

5.2 Adjustments; Acceleration.

 

(a) Adjustments. If there shall occur any extraordinary dividend or other
extraordinary distribution in respect of the Units (whether in the form of cash,
Units, other securities, or other property), or any recapitalization, unit split
(including a unit split in the form of a unit dividend), reverse unit split,
reorganization, merger, combination, consolidation, split-up, spin-off,
repurchase, or exchange of Units or other securities of the Company, or there
shall occur any other like corporate transaction or event in respect of the
Units or a sale of substantially all the assets of the Company as an entirety,
then the Committee may (but is not required to), in such manner and to such
extent, if any, as it deems appropriate and equitable (i) proportionately adjust
any or all of (a) the number and type of Units (or other securities) which
thereafter may be made the subject of Awards (including the specific numbers of
Units set forth elsewhere in this Plan), (b) the number, amount and type of
Units (or other securities or property) subject to any or all outstanding
Awards, (c) the exercise or purchase price of any or all outstanding Awards, or
(d) the securities, cash or other property deliverable upon exercise of any
outstanding Awards, or (ii) in the case of an extraordinary dividend or other
distribution, merger, reorganization, consolidation, combination, sale of
assets, split up, exchange, or spin off, make provision for a cash payment or
for the substitution or exchange of any or all outstanding Awards or the cash,
securities or property deliverable to the holder of any or all outstanding
Awards based upon the distribution or consideration payable to holders of the
Units upon or in respect of such event. In any of such events, the Committee may
take such action sufficiently prior to such event if necessary to permit the
Participant to realize the benefits intended to be conveyed with respect to the
underlying units in the same manner as is available to members generally.



--------------------------------------------------------------------------------

(b) Acceleration of Awards Upon Change in Control. Unless, prior to a Change in
Control Event, the Committee determines that, upon its occurrence, there shall
be no acceleration of benefits under Awards or determines that only certain or
limited benefits under Awards shall be accelerated and the extent to which they
shall be accelerated and/or establishes a different time in respect of such
Change in Control Event for such acceleration, then, upon the occurrence of a
Change in Control Event, each outstanding Award shall become immediately
exercisable and the restrictions imposed upon the Units subject thereto shall
lapse. The Committee may override the limitations on acceleration in this
Section 5.2(b) by express provision in the Award Agreement and may accord any
Eligible Person a right to refuse any acceleration, whether pursuant to the
Award Agreement or otherwise, in such circumstances as the Committee may
approve.

 

(c) Possible Early Termination of Accelerated Awards. If any Award under this
Plan has been fully accelerated as permitted by Section 5.2(b) but is not
exercised prior to (i) a dissolution of the Company, or (ii) a reorganization
event described in Section 5.2(a) that the Company does not survive, or (iii)
the consummation of reorganization event described in Section 5.2(a) that
results in a Change in Control Event approved by the Board, and no provision has
been made for the survival, substitution, exchange or other settlement of such
Award, such Award shall thereupon terminate.

 

5.3 Effect of Termination of Employment.

 

The Committee shall establish in respect of each Award granted to an Eligible
Person the effect of a termination of employment on the rights and benefits
thereunder and in so doing may make distinctions based upon the cause of
termination or otherwise.

 

5.4 Compliance with Laws.

 

This Plan, the granting and vesting of Awards under this Plan and the issuance
and delivery of Units and/or the payment of money under this Plan or under
Awards granted hereunder are subject to compliance with all applicable federal
and state laws, rules and regulations (including but not limited to state and
federal securities laws) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. Any securities delivered under
this Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all applicable legal requirements.



--------------------------------------------------------------------------------

5.5 Tax Withholding.

 

(a) Cash or Units. Upon any exercise or payment of any Award, the Company shall
have the right at its option to (i) require the Participant (or Personal
Representative or Beneficiary, as the case may be) to pay or provide for payment
of at least the minimum amount of any taxes which the Company may be required to
withhold with respect to such Award event or payment or (ii) deduct from any
amount payable to the Participant the minimum amount of any taxes which the
Company may be required to withhold with respect to such Award or payment. In
any case where a tax is required to be withheld in connection with the delivery
of Units under this Plan, the Committee may, in its sole discretion, grant
(either at the time of the Award or thereafter) to the Participant the right to
elect, pursuant to such rules and subject to such conditions as the Committee
may establish, to have the Company reduce the number of units to be delivered by
(or otherwise reacquire) the appropriate number of units valued at their then
Fair Market Value, to satisfy such withholding obligation.

 

(b) Tax Loans. The Company may, in its discretion, authorize a loan to an
Eligible Person in the amount of any taxes which the Company may be required to
withhold with respect to Units received (or disposed of, as the case may be)
pursuant to a transaction described in subsection (a) above. Such a loan shall
be for a term, at a rate of interest and pursuant to such other terms and
conditions as the Committee, under applicable law, may establish.

 

5.6 Plan Amendment, Termination and Suspension.

 

(a) Board Authorization. The Board may, at any time, terminate or, from time to
time, amend, modify or suspend this Plan, in whole or in part. No Awards may be
granted during any suspension of this Plan or after termination of this Plan,
but the Committee shall retain jurisdiction as to Awards then outstanding in
accordance with the terms of this Plan.

 

(b) Amendments to Awards. Without limiting any other express authority of the
Committee under but subject to the express limits of this Plan, the Committee by
agreement or resolution may waive conditions of or limitations on Awards to
Eligible Persons that the Committee in the prior exercise of its discretion has
imposed, without the consent of a Participant, and may make other changes to the
terms and conditions of Awards that do not affect in any manner materially
adverse to the Participant, his or her rights and benefits under an Award.

 

(c) Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of this Plan or change of or affecting any outstanding Award shall,
without written consent of the Participant, affect in any manner materially
adverse to the Participant any rights or benefits of the Participant or
obligations of the Company under any Award granted under this Plan prior to the
effective date of such change. Changes contemplated by Section 5.2 shall not be
deemed to constitute changes or amendments for purposes of this Section 5.6.



--------------------------------------------------------------------------------

5.7 Privileges of Unit Ownership.

 

A Participant shall not be entitled to any privilege of Unit ownership as to any
Units not actually delivered to and held of record by him or her. No adjustment
will be made for dividends or other rights as a member for which a record date
is prior to such date of delivery.

 

5.8 Effective Date of the Plan.

 

This Plan shall be effective as of October 13, 2004, the date it was approved by
the Members of the Company. Any Award made by the Committee prior to such date
shall be effective as of such date.

 

5.9 Term of the Plan.

 

Unless extended by the Board, this Plan shall terminate on December 31, 2014.
Unless otherwise expressly provided in this Plan or in an applicable Award
Agreement, any Award theretofore granted may extend beyond such date, and all
authority of the Committee with respect to such Awards shall continue until such
Awards are terminated.

 

5.10 Governing Law/Construction/Severability.

 

(a) Choice of Law. This Plan, the Awards, all documents evidencing Awards and
all other related documents shall be governed by, and construed in accordance
with the laws of the State of Delaware.

 

(b) Severability. If any provision shall be held by a court of competent
jurisdiction to be invalid and unenforceable, the remaining provisions of this
Plan shall continue in effect.

 

5.11 Captions.

 

Captions and headings are given to the sections and subsections of this Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this Plan or any provision thereof.

 

5.12 Non-Exclusivity of Plan.

 

Nothing in this Plan shall limit or be deemed to limit the authority of the
Board or the Committee to grant awards or authorize any other compensation, with
or without reference to the Units, under any other plan or authority.



--------------------------------------------------------------------------------

6 DEFINITIONS.

 

6.1 Definitions.

 

(a) “Award” shall mean an award of any Option, Unit Bonus, or any combination
thereof, authorized by and granted under this Plan.

 

(b) “Award Agreement” shall mean any writing setting forth the terms of an Award
that has been authorized by the Committee.

 

(c) “Beneficiary” shall mean the person, persons, trust or trusts designated by
a Participant or, in the absence of a designation, entitled by will or the laws
of descent and distribution, to receive the benefits specified in the Award
Agreement and under this Plan in the event of a Participant’s death, and shall
mean the Participant’s executor or administrator if no other Beneficiary is
designated and able to act under the circumstances.

 

(d) “Board” shall mean the Board of Directors of the Company.

 

(e) “Change in Control Event” shall mean any of the following:

 

(i) Approval by the members of the Company of the dissolution or liquidation of
the Company;

 

(ii) Approval by the members of the Company of an agreement to merge or
consolidate, or otherwise reorganize, with or into one or more entities that are
not wholly owned by the Company, as a result of which less than 50% of the
outstanding voting securities of the surviving or resulting entity immediately
after the reorganization are, or will be, owned by members of the Company
immediately before such reorganization (assuming for purposes of such
determination that there is no change in the record ownership of the Company’s
securities from the record date for such approval until such reorganization and
that such record owners hold no securities of the other parties to such
reorganization); or

 

(iii) Approval by the members of the Company of the sale of substantially all of
the Company’s business and/or assets to a person or entity which is not wholly
owned by the Company.

 

(f) “Committee” shall mean the Board or a committee appointed by the Board to
administer this Plan.

 

(g) “Company” shall mean BSST LLC, a Delaware limited liability company and its
successors.

 

(h) “Eligible Person” shall mean any employee, officer or director of the
Company.



--------------------------------------------------------------------------------

(n)”Fair Market Value” shall mean, with respect to any property (including
Units), the value that would be obtained in an arm’s length transaction for
ownership of such property for cash between an informed and willing seller and
an informed and willing purchaser, each with an adequate understanding of the
facts and under no compulsion to buy or sell. The determination of the Fair
Market Value of any property shall be determined by the Committee in good faith.
The Committee’s determinations in connection with the foregoing shall be final
and binding on all parties, absent manifest error.

 

(i) “Option” shall mean an option to purchase Units.

 

(j) “Participant” shall mean an Eligible Person who has been granted an Award
under this Plan.

 

(k) “Personal Representative” shall mean the person or persons who, upon the
disability or incompetence of a Participant, shall have acquired on behalf of
the Participant, by legal proceeding or otherwise, the power to exercise the
rights or receive benefits under this Plan and who shall have become the legal
representative of the Participant.

 

(l) “Plan” shall mean this BSST LLC Option Plan, as amended from time to time.

 

(m) “Total Disability” shall mean a “permanent and total disability” within the
meaning of Section 22(e)(3) of the Internal Revenue Code and such other
disabilities, infirmities, afflictions or conditions as the Committee by rule
may include.

 

(n) “Unit” shall mean the Class B Common Units of the Company and such other
securities or property as may become the subject of Awards, or become subject to
Awards, pursuant to an adjustment made under Section 5.2 of this Plan.

 

(o) “Unit Bonus” shall mean grant of Units for no consideration other than past
services, but subject to restrictions as the Committee determines appropriate.



--------------------------------------------------------------------------------

[SAMPLE AGREEMENT]

 

UNIT OPTION AGREEMENT

 

THIS UNIT OPTION AGREEMENT (“Option Agreement”) is between BSST LLC (the
“Company”) Company and the Optionee named below and evidences the Company’s
grant to the Optionee of an Option to purchase a number of the Company’s Class B
Common Units (“Units”). The Option is granted pursuant to and subject to the
Company’s Option Plan (the “Plan”) and the Terms and Conditions for Unit Options
Granted Under the BSST LLC Option Plan attached hereto (the “Terms”), both of
which are incorporated herein by this reference. Capitalized terms under herein
and in the Terms and not otherwise defined shall have the meanings given them in
the Plan.

 

Optionee Name:                                             Exercise Price Per
Unit: $              Number of Units:                      Grant Date:
                            Expiration Date:                         

 

Vesting Schedule: This option shall become vested and exercisable as to
             Units immediately. The remaining              Units shall vest in
             equal annual amounts on first              anniversaries of the
grant date of this option.

 

Optionee accepts the Option and agrees to and acknowledges receipt of a copy of
the Plan and the Terms.

 

BSST LLC,

a Delaware corporation

   AGREED AND ACKNOWLEDGED:

By:

 

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

        

(Optionee’s Signature)

Its:

 

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

        

(Address)

        

 

--------------------------------------------------------------------------------

        

(City, State, Zip Code)



--------------------------------------------------------------------------------

TERMS AND CONDITIONS FOR UNIT OPTIONS

GRANTED UNDER THE BSST LLC OPTION PLAN

 

These Terms and Conditions for Unit Options Granted Under the BSST LLC Option
Plan (these “Terms”) are meant to supplement, reiterate and otherwise be read in
conjunction with the BSST LLC Option Plan (the “Plan”). In the event of a
conflict between these Terms and the Plan, the Plan shall govern. Capitalized
terms used herein and not otherwise defined shall have the meanings given them
in the Plan or in the Option Agreement to which these Terms are attached.

 

1. Exercisability of Option. The Option shall vest and become exercisable in
percentage installments of the aggregate number of Units of the Company as set
forth in the Option Agreement. The Option may be exercised only to the extent
the Option is exercisable and vested, and, during the Optionee’s lifetime, only
by the Optionee.

 

(a) Cumulative Exercisability. To the extent the Optionee does not in any year
purchase all the Units that the Optionee may then exercise, the Optionee has the
right cumulatively thereafter to purchase any Units not so purchased until the
Option terminates or expires.

 

(b) No Fractional Units. Fractional Unit interests shall be disregarded, but may
be cumulated.

 

(c) Minimum Exercise. No fewer than 100 Units may be purchased at any one time,
unless the number purchased is the total number at the time exercisable under
the Option.

 

2. Method of Exercise of Option. To the extent exercisable, the Option may be
exercised by the delivery to the Company of a written notice from the Optionee
stating the number of Units to be purchased pursuant to the Option and
accompanied by payment in the full amount of the purchase price of the Units and
amounts required to satisfy any applicable withholding taxes in one or a
combination of the following methods:

 

(a) in cash or by electronic funds transfer, or by check payable to the order of
the Company;

 

(b) by notice and third party payment in such manner as may be authorized by the
Committee; and

 

(c) by the delivery of Units, if pre-authorized by the Committee.

 

3. Continuance of Employment Required. The vesting schedule requires continued
full-time employment with the Company by the Optionee through each applicable
vesting date as a condition to the vesting of the applicable installment and the
rights and benefits associated therewith. Partial service, even if substantial,
during any vesting period will not entitle the Optionee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or service as provided in Section 4 below
or under the Plan.

 

4. Effect of Termination of Employment or Death. If the Optionee’s employment by
the Company terminates, the Option and all other rights and benefits associated
therewith



--------------------------------------------------------------------------------

shall immediately terminate, except that the Optionee may, at any time within
the following periods after the date of termination, exercise the Option to the
extent the Option was exercisable on the date of termination and has not
otherwise expired:

 

Total Disability or death of Optionee — for a period of 12 months.

 

Termination by the Company or a subsidiary, for any reason other than for
“cause” (as determined by the Committee in its sole discretion), retirement,
Total Disability or death of Optionee — for a period of 3 months commencing upon
the earlier of the date of Optionee’s employment terminates or the date the
Optionee receives written notice that his or her employment is or will be
terminated; or

 

Retirement (either pursuant to a Company retirement plan, if any, or pursuant to
the approval of the Compensation Committee) — for a period of 3 months.

 

5. Additional Provisions.

 

(a) Operating Agreement. It is a condition to the Optionee’s right to exercise
the Option that he or she execute a joinder to the BSST LLC Operating Agreement,
as amended (the “Operating Agreement”) in a form determined by the Committee.

 

(b) Sale of Units. The Optionee may not sell any Units except in strict
accordance with the terms of the Operating Agreement.

 

(c) Transferability. In accordance with Section 1.9 of the Plan, the Option is
not transferable by the Optionee other than by will or the laws of descent and
distribution, and is exercisable during the Optionee’s lifetime only by the
Optionee.

 

(d) Tax Withholding. The Participant shall pay or make provision for the payment
of any applicable withholding taxes upon exercise of the Option as provided in
the Plan.

 

6. Optionee not a Member. Neither the Optionee nor any other person entitled to
exercise the Option shall have any of the rights or privileges of a member of
the Company as to any Units until the issuance and delivery to him or her of a
certificate evidencing the Units registered in his or her name. No adjustment
will be made for dividends or other rights as to a member for which a record
date is prior to such date of delivery.

 

7. No Employment Commitment by Company. Nothing contained in these Terms, the
Option Agreement or the Plan constitutes an employment commitment by the
Company, affects the Optionee’s status as an employee at will who is subject to
termination without cause, confers upon the Optionee any right to remain
employed by the Company or any subsidiary, interferes in any way with the right
of the company or any subsidiary at any time to terminate such employment, or
affects the right of the Company or any subsidiary to increase or decrease the
Optionee’s other compensation.

 

8. Notices. Any notice to be given shall be in writing and addressed to the
Company at its principal office, to the attention of the Secretary, and to the
Optionee at his or her last address of record, or at such other address as
either party may hereafter designate in writing to the other for purposes of
notices in respect of the Option.



--------------------------------------------------------------------------------

9. Effect of Award Agreement. The Option Agreement shall be binding upon and
inure to the benefit of any successor or successors of the Company, except to
the extent the Committee determines otherwise.

 

10. Choice of Law. The constructive interpretation, performance and enforcement
of the Option Agreement and the Option shall be governed by the laws of the
State of Delaware.

 

11. Plan. The Option and all rights of Optionee thereunder are subject to, and
the Optionee agrees to be bound by, all of the terms and conditions of the
provisions of the Plan. Unless otherwise expressly provided in these Terms,
provisions of the Plan that confer discretionary authority on the Committee do
not (and shall not be deemed to) create any additional rights in the Optionee
not expressly set forth in the Optionee’s Option Agreement or in a written
amendment thereto. If there is any conflict or inconsistency between the terms
and conditions of this Option Agreement and of the Plan, the terms and
conditions of the Plan shall govern. The Participant acknowledges receipt of a
complete copy of the Plan and agrees to be bound by its terms.